     Case 3:21-cv-00545-MMA-WVG Document 4 Filed 03/31/21 PageID.46 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     ETHAN MAZZEO,                                        Case No.: 21-cv-545-MMA (WVG)
11
                                                          ORDER GRANTING JOINT
12                                     Plaintiff,         MOTION TO EXTEND TIME TO
     v.                                                   RESPOND TO COMPLAINT
13
     WAL-MART ASSOCIATES, INC., et al.,                   [Doc. No. 3]
14
15                                  Defendants.
16
17
18         On March 31, 2021, the parties filed a joint motion to extend the time for
19   Defendants to respond to the Complaint. Upon due consideration, good cause appearing,
20   the Court GRANTS the joint motion. Defendants must respond to the Complaint on or
21   before April 26, 2021.
22         IT IS SO ORDERED.
23   Dated: March 31, 2021
24                                                   _____________________________
25                                                   HON. MICHAEL M. ANELLO
                                                     United States District Judge
26
27
28

                                                    -1-                   21-cv-545-MMA (WVG)
